DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on September 16, 2021.
Claims 1-11 and 34 have been cancelled.
Claims 12-33 and 35-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The floating support structure as claimed is not shown or suggested in the prior art because of the use of a structure that includes at least one heave plate having orifices that are evenly distributed in a row that is parallel to an outer periphery of said heave plate, where a horizontal section of said heave plate varies with depth and a periphery of said heave plate varies in thickness and has a reduced thickness at said periphery.
The prior art as disclosed by Xu et al. (US 7,037,044) shows the use of a draft platform with a generally square shaped heave plate with a horizontal section and a periphery.  Leverette (US 8,418,640) discloses a semisubmersible platform with at least one heave plate having evenly distributed rows of apertures that are parallel to an outer periphery of said heave plate.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


September 20, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617